DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

The amendments filed 12/17/2021 and arguments presented in the papers filed 6/22/2021 (collectively referred to as the "Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/8/2021 listed below have been reconsidered as indicated.
a)	The rejections of claims 43-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 25, 30-31, 33 and 35-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

c)	The rejections of claim(s) 25, 30-31, 33, 38-41, 43 and 44 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lancaster (US 2006/0246575 A1) are withdrawn in view of the amendments to claim 25 requiring bisulfite being a structural element within the lysis chamber.

d)	The rejections of claims 25, 35-37 and 42 under 35 U.S.C. 103 as being unpatentable over Lancaster (US 2006/0246575 A1) in view of Markert-Hahn (US 2004/0241704 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Claim 25 is drawn to a cartridge for “detecting nucleic acid methylation status”. The preamble is understood to be a recitation of an intended use of the cartridge and does not impart any structural features beyond what is set forth in the body of the claim. The body of the claim specifies the cartridge has the following structural features:
a sample introduction aperture that directly enters the lysis chamber;

a lysis chamber that is in fluid connection separately with: a binding buffer reservoir; and the extraction chamber and comprises bisulfite;

an extraction chamber, wherein the extraction chamber comprises an extraction membrane; 

a desulphonation buffer reservoir; and

a fluid connection between the extraction chamber and the desulphonation buffer reservoir.

	The lysis chamber being “in separate fluid connection with” the binding buffer reservoir and the extraction chamber is interpreted as requiring two fluid connections, one each joining the lysis chamber to the binding buffer reservoir and the extraction chamber, respectively. The claim broadly encompasses two separate fluid connections that join the lysis chamber via a single or multiple point(s) or combine into a single connection prior to joining the lysis chamber because a fluid connection broadly encompasses a fluidic path that joins two elements. The claim does not require two separate openings or ports on the lysis chamber, one each connecting to the binding buffer reservoir and the extraction chamber.
	The claim describes the fluid connection between the lysis chamber and the extraction chamber “is configured in the cartridge for the controlled transfer, by a pumping system, of an admixture of a sample, bisulfite, and binding buffer from the lysis chamber over the extraction membrane in the extraction chamber”. The language does not require the pump as a physical or structural feature, but rather the fluid connection must be able to interact with a pumping system in some manner to accomplish the claimed function. Furthermore, the components that are to be transferred by the pumping system are not structurally required by the claimed cartridge as the language is an intended use and a functional description of the claimed cartridge. Furthermore, it is noted that the dependent claims further limit claim 25 by requiring solutions to be contained within certain structural elements.
	The claim describes the fluid connection between the extraction chamber and the desulphonation buffer reservoir “is configured for the controlled transfer, by a pumping system, of desulphonation buffer from the desulphonation buffer reservoir over the extraction membrane in the extraction chamber”. The language does not require the pumping system as a physical feature, but rather the fluid connection must be able to interact with a pumping system in some manner to accomplish the claimed function.
	The claim does not require the cartridge to store or contain the binding buffer and desulphonation buffers in any particular manner and broadly encompasses a cartridge into which the binding buffer and desulphonation buffer are added during the process of using the cartridge from an external source. The claim interpretation that binding buffer and desulphonation buffer are not required in the cartridge of claim 25 are supported by dependent claims 35-37 and 42, which further limit claim 25 by requiring at least one of binding buffer and desulphonation buffer. 
	The term “chamber” is an art recognized term encompassing an enclosed region, enclosed space, enclosed cavity, etc. The claim does not require any particular features of the extraction chamber other than the extraction membrane and is interpreted as broadly encompassing any chamber having a membrane.

	Claim 30 further limits claim 25 and requires the extraction membrane be able to reversibly bind nucleic acids. Support for the claim is found on p. 18 of the instant specification which describes “eluting the converted nucleic acid from the extraction membrane”. One would readily recognize that the ability to elute a nucleic acid from the extraction membrane requires the extraction membrane to reversibly bind the nucleic acid. Membranes that reversibly bind nucleic acids are well-known in the field.

	Claim 31 further limits claim 25 and requires a PCR chamber that is fluidically connected to the extraction chamber. The claim does not specify any structural features for the PCR chamber. While PCR is well-known to require temperature cycling, there is no requirement in the claim for any structural features that control temperature within the PCR chamber. The claim broadly encompasses any chamber, enclosed region, enclosed space, enclosed cavity, etc. because its temperature may be controlled by some means external to the cartridge.

	Claim 33 is drawn to a kit comprising the cartridge of claim 25 and instructions for use. The instructions are not defined in the specification or the claim and broadly encompass printed instructions or instruments programmed into the cartridge or separate element of the kit.

	Claim 36 further limits claim 25 and requires the binding buffer reservoir comprises binding buffer, making binding buffer a structural element of the cartridge.

	Claim 37 further limits claim 25 and requires the desulphonation buffer reservoir comprises desulphonation buffer, making desulphonation buffer a structural element of the cartridge.

	Claim 38 further limits claim 25 and requires the extraction membrane to comprise a glass membrane or a silica membrane.

	Claim 39 further limits claim 25 and requires the extraction membrane to be a silica membrane or a composite membrane comprising 2 silica membrane layers.

	Claim 40 further limits claim 25 and requires the extraction membrane to be a silica membrane or a composite membrane comprising 3 silica membrane layers.

	Claim 41 further limits claim 31 and requires the PCR chamber to comprise a heat-stable DNA polymerase, making the heat-stable DNA polymerase a structural element of the cartridge.

	Claim 42 further limits claim 41 and requires:
	the binding buffer reservoir comprises binding buffer, making binding buffer a structural element of the cartridge;

	the desulphonation buffer reservoir comprises desulphonation buffer, making desulphonation buffer a structural element of the cartridge; and 

	the extraction membrane to comprise two or three separate silica membranes stacked onto each other.

	Claim 43 is drawn to an automated system for detecting nucleic acid methylation status. The system comprises the cartridge of claim 25 and an instrument. The instrument comprises a pumping system that provides controlled transport of an admixture of the sample, bisulfite, and binding buffer between the lysis chamber and the extraction chamber and provides controlled transport of desulphonation buffer between the desulphonation buffer reservoir and the extraction chamber.

	Claim 44 further limits claim 43 and describes the functionality of the pumping system of the instrument.

	Claim 45 further limits claim 44 and describes the functionality of the pumping system of the instrument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 30-31, 33, 36-41 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2007/0042384 A1) and De Gier (US 2010/0151565 A1).
The following are new rejections necessitated by the amendments to the claims.
Li teaches kits and reagents for methylation analysis of nucleic acids, including processing and extraction reagents.
Regarding claims 25, 36, 37, 38, 39 and 40, Li teaches a lysis chamber with a sample introduction aperture or tube opening directly entering the chamber and comprising bisulfite (Fig. 1; para. 25-30).
Li further teaches a binding buffer (para. 28) and an extraction chamber (Fig. 1).
Li further teaches a desulphonation buffer (para. 28).
Li teaches the extraction is done using a silica membrane (para. 23) as a DNA capture filter (para. 28).
Regarding claim 30, Li teaches the nucleic acids are eluted from the DNA capture filter (para. 28), demonstrating the DNA is reversibly bound.
Regarding claim 31, Li teaches the PCR amplification of the recovered DNA (para. 28).
Regarding claim 33, Li teaches a kit having reagents and instructions for conducting an assay (claim 19).
Regarding claim 41, Li teaches the PCR amplification of the recovered DNA (para. 28). It would be prima facie obvious to the ordinary artisan that a PCR amplification process incorporates a heat-stable DNA polymerase as PCR is a well-known process.
While Li teaches the above reagents and structures, Li does not specifically teach a cartridge having chambers and/or automated systems having pumping systems as required by claims 25, 30, 31, 33, 36, 37, 38, 39, 40 and 41.
De Gier teaches a cartridge and automated system for the analysis of nucleic acids.
Regarding claims 25, 33, 36 and 37, De Gier teaches a cartridge with a number of chambers. See Figs. 2-1 and 2-2, Fig. 3 and Fig. 4.
De Gier teaches a lysis chamber (para. 115 and Fig. 4, part 13).
De Gier teaches an extraction chamber in the form of a second process chamber (para. 119 and Fig. 4, part 21).
De Gier teaches a sample introduction aperture that directly enters the lysis chamber in the form of a valve (para. 117 and Fig. 4, part 18).
De Gier teaches the lysis chamber is in separate fluid connection with the extraction chamber and a reservoir for solutions (Fig. 4).
De Gier teaches a pump is provided to move solutions between reservoirs and chambers (para. 117).
De Gier teaches additional reservoirs and chambers are fluidically connected to the extraction chamber (Fig. 4).
It is noted that the term “fluid connection” broadly encompasses any path or route that a fluid may travel through moving from one structure to another structure, either directly or indirectly.
Regarding claim 30, De Gier teaches structures for extracting nucleic acids in a reversible manner (para. 30).
Regarding claim 31, De Gier teaches a PCR chamber fluidically connected to the extraction chamber (Fig. 4).
Regarding claim 41, De Gier teaches the PCR amplification of the recovered DNA (para. 121-124). It would be prima facie obvious to the ordinary artisan that a PCR amplification process incorporates a heat-stable DNA polymerase as PCR is a well-known process.
Regarding claim 43, De Gier teaches an automated system comprising an instrument and the above described cartridge (Fig. 2-1 and 2-2). The instrument includes a pumping system (para. 25).
Regarding claims 44 and 45, the claims describe the function of the pumping system of the instrument.
	Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g).
	It is the examiner’s position that the pumping system of De Gier is a structure that is capable of performing the recited function.
	While De Gier teaches the above cartridges, De Gier does not specifically teach the reagents required by the claims 25, 30, 31, 33, 36, 37, 38, 39, 40 and 41.
	It would be prima facie obvious to the ordinary artisan at the time of filing to have incorporated the reagents of Li into the device of De Gier. One would have been motivated to make said modification because it has first and second assemblies (cartridge and instrument) that are movable with respect to each other in order to make it possible that different fluid openings of the first assembly and the second assembly can be brought in fluid communication, but at the same time a proper sealing is obtained when a fluid opening of the first assembly is brought in fluid communication with a fluid opening of the second assembly (para. 7). The modification has a reasonable expectation of success as the cartridge of De Gier is designed to house reagents, move the reagents via pumping in order to manipulate, process and extract nucleic acids.
	Alternatively, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the cartridge of De Gier by replacing the reagents of De Gier with the reagents of Li. One would have been motivated to make such a modification as it allows one to analyze methylation status of nucleic acids, which is related to epigenetic inactivation of genes important to many human diseases (para. 7). It is noted the reagents of Li are used in a manner in which a sample is lysed and contacted with bisulfate prior to extracting the nucleic acids and desulphonation (para. 23-28). The modification has a reasonable expectation of success as it simply replaces one known set of reagents with another known set of reagents in order to manipulate, process and extract nucleic acids within a device designed to manipulate, process and extract nucleic acids,

Claims 42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2007/0042384 A1) and De Gier (US 2010/0151565 A1) as applied to claim 41 and 43 above and in further view of Lancaster (US 2006/0246575 A1; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Claims 44 and 45 are rendered obvious below to the extent that applicant may argue the pumps of De Gier do not have structural features to produce the recited pumping rates.
Regarding claims 42 and 44-45, the combination of Li and De Gier renders obvious the elements of claims 41 and 43 as described above.
The combination does not specifically teach the elements of claim 42, and while the combination teaches a pumping system, the limitations of the pumping system are not set forth.
Lancaster teaches a cartridge paired with an instrument or pumping/reading device or station that is automated and comprises a pumping system.
Regarding claim 42, Lancaster teaches the second membrane is two circular glass/silica fiber filter membranes (para. 82).
Regarding claims 44 and 45, Lancaster teaches two pumps as noted above. Lancaster teaches the pumps are able to pump at a rate of 1 uL/sec or 0.001 ml/s (para. 80).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the cartridge suggested by the combination of Li and De Gier by simply substituting the membranes and pumps of Li and De Gier with those of Lancaster as being functionally equivalent and are obvious variants of one another.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634